Citation Nr: 0828810	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency treatment and hospitalization 
from December 4, 2003 to December 7, 2003 at Memorial 
Hospital, Colorado Springs, Colorado.  

(The issue of entitlement to reimbursement for, or payment 
of, unauthorized medical expenses for treatment on April 14, 
2005 to April 15, 2005, by Pikes Peak Cardiology, Colorado 
Springs, Colorado has been addressed in a separate rating 
decision under a different docket number.)  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Ft. Harrison, Montana, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for emergency treatment and hospitalization from 
December 4, 2003 to December 7, 2003 at Memorial Hospital, 
Colorado Springs, Colorado.  


FINDINGS OF FACT

1.  The veteran had unauthorized emergency treatment and 
hospitalization for a heart disorder from December 4, 2003 to 
December 7, 2003, at Memorial Hospital, Colorado Springs, 
Colorado.  

2.  Service connection is not in effect for any disability; 
nor is the veteran adjudicated as totally disabled; nor was 
the veteran participating in a rehabilitation program under 
Chapter 31, Title 38, United States Code, at the time of his 
treatment and hospitalization at Memorial Hospital, Colorado 
Springs, Colorado.  

3.  The veteran had not received care or services from the VA 
health care system within the 24 months preceding the time of 
his treatment and hospitalization at Memorial Hospital, 
Colorado Springs, Colorado.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment and hospitalization from 
December 4, 2003 to December 7, 2003, at Memorial Hospital, 
Colorado Springs, Colorado, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement or payment for the 
medical expenses that he had incurred for emergency treatment 
and hospitalization for a heart disorder from December 4, 
2003 to December 7, 2003, at a private facility, Memorial 
Hospital, Colorado Springs, Colorado.  He asserts that he was 
misled into believing that he qualified for reimbursement for 
such services when he was first advised in 2000 of his 
enrollment in the VA health care system.  He states that he 
was not informed at the time of the requirement that he 
receive care or services from the VA health care system 
within the 24 months preceding the time of any private 
treatment or hospitalization for which he would seek 
reimbursement.  He believes that he was further misled by the 
fact that VA had earlier reimbursed him for emergency 
treatment he had received in February 2003.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present a brief factual background and analyze the veteran's 
claim.

Duties to Notify and Assist the Claimant

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 71 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
are applicable to the veteran's claim.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Notwithstanding, the Board has analyzed the veteran's claim 
for the purpose of determining whether he was provided 
reasonable notice and assistance in the development of that 
claim.  In this regard, the Board notes that in the detailed 
February 2004 decision and the June 2006 statement of the 
case, the VAMC included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
June 2006 statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  

With respect to the duty to assist the veteran in obtaining 
evidence in support of his claim, the issue before the Board 
is a legal one as there is no dispute as to the essential 
facts required to resolve the matter.  The outcome of the 
appeal is governed by the interpretation and application of 
the law and regulations rather than by consideration of the 
adequacy of the evidence or resolving conflicting evidence.  
Accordingly, no amount of assistance in obtaining evidence 
would change the outcome of this case.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Factual Background

The veteran is seeking reimbursement for, or payment of, the 
medical expenses that he had incurred for treatment and 
hospitalization for a heart disorder at Memorial Hospital, 
Colorado Springs, Colorado, from December 4, 2003 to December 
7, 2003.  

As indicated above, the essential facts of this case are not 
in dispute.  Service connection is not in effect for any 
disability, heart-related or otherwise; nor obviously is the 
veteran adjudicated as totally disabled.  The veteran was not 
participating in a rehabilitation program under Chapter 31, 
Title 38, United States Code, at the time of his treatment 
and hospitalization at Memorial Hospital, Colorado Springs, 
Colorado.  

Further, there is no indication that VA gave prior 
authorization for the non-VA medical care in question that 
the veteran received.  Although the veteran has made 
assertions that he was led to believe by implication that he 
would be generally reimbursed for non-VA services, the 
veteran does not dispute the fact that he was not given 
specific prior authorization to incur the medical expenses 
for the specific treatment and hospitalization in question.  

Finally, it is uncontroverted, and the veteran readily admits 
that he had not received care or services from the VA health 
care system within the 24 months preceding the time of his 
treatment and hospitalization at Memorial Hospital, Colorado 
Springs, Colorado.  

Analysis

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2007); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran 
does not meet any of the criteria of 38 C.F.R. § 17.120 
(2007).  Once again, service connection is not in effect for 
any disability; nor is the veteran adjudicated as totally 
disabled; nor was the veteran participating in a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, at the time of his treatment and hospitalization 
at Memorial Hospital, Colorado Springs, Colorado.  

If the veteran is to meet any available criteria, it must be 
under the Veterans Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 
(2007).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (emphasis added by 
the Board).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  In this case, the regulatory 
prerequisite which precludes VA from allowing the veteran's 
claim is the emphasized portion of subsection (e).  
Specifically, the veteran had not received care or services 
from the VA health care system within the 24 months preceding 
the time of his treatment and hospitalization at Memorial 
Hospital, Colorado Springs, Colorado.  

The Board acknowledges the veteran's assertions that he was 
misled into believing that he qualified for reimbursement for 
non-VA medical services when he enrolled in the VA health 
care system, and that he was further misled by the fact that 
VA had earlier reimbursed him for emergency treatment he had 
received in February 2003.  The Board does not doubt the 
sincerity of the veteran's claims in this regard.  
Unfortunately, neither VA nor the Board has any discretion 
with respect to the veteran's claim.  It is the law and not 
the evidence that is controlling in this case.  The veteran 
does not meet criteria for payment or reimbursement of 
unauthorized medical expenses in this case.  The claim must 
be denied for lack of legal merit.  Sabonis, 6 Vet. App. at 
426.

	(CONTINUED ON NEXT PAGE)




ORDER

Reimbursement for, or payment of, unauthorized medical 
expenses for emergency treatment and hospitalization from 
December 4, 2003 to December 7, 2003 at Memorial Hospital, 
Colorado Springs, Colorado, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


